DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 2021/0100059).
Regarding claim 26, Xu et al. disclose a method of wireless communication by a base station (Figures 18 and 19, base station 1830), comprising:
Configuring a BFD timer expiration value for a sidelink UE (Figures 18 and 19, Paragraph 0220, receiver wireless device 1820 receives second configuration parameters from base station; Paragraph 0221, the second configuration parameters may indicate the time window and the running period of the timer; Paragraph 0223, sidelink beam failure detection between sidelink UEs over sidelink 1840);
Configuring the sidelink UE with a maximum BFD counter value (Paragraph 0220, receiver wireless device 1820 receives second configuration parameters from base station; Paragraph 0221, the second configuration parameters may indicate the counter number/quantity threshold; Paragraph 0223, sidelink beam failure detection between sidelink UEs over sidelink 1840; Figures 18 and 19); and/or
Configuring the sidelink UE with a set of BFD reference signals (Paragraph 0223, using sidelink reference signals; Figures 18 and 19; Paragraph 0215, reference signals sent to UE from base station).
Regarding claim 27, Xu et al. disclose a method of wireless communication by a base station (Figures 18 and 19, base station 1830), comprising:
Receiving, from a first sidelink UE an indication of a sidelink beam failure (Figures 18 and 19, BFRQ sent from receiver wireless device 1820; Paragraphs 0224, 0233, receiver wireless device 1820 transmits, to the base station 1830, a BFRQ of the sidelink 1840 or an indication of beam failure on the sidelink 1840); and
Reporting the indication to a second sidelink UE (Figure 19, step 1940 beam(s) indication for sidelink set from base station to transmitter wireless device in response to sidelink beam failure indication 1935).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 6, 9-12 and 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Han et al. (US 2022/0173863).
Regarding claim 1, Xu et al. disclose a method wireless communication by a first sidelink UE (Figure 18, receiver wireless device 1820 [first sidelink UE] on sidelink 1840), comprising:
Receiving a set of sidelink BFD reference signals from a second sidelink UE (Figure 18 and paragraph 0223, receiver wireless device 1820 receives reference signals of sidelink 1840 from transmitter wireless device 1810 [second sidelink UE], and receiver wireless device 1820 uses the reference signals to perform beam failure detection on the sidelink 1840);
Incrementing a beam failure detection counter in response to at least one reference signal of the set of sidelink beam failure detection reference signals having a received signal strength below a threshold (Paragraph 0223, receiver wireless device 1820 performs beam failure detection by determining that channel quality of the sidelink 1840 is less than a BFR threshold, the threshold comprising RSSI of reference signals of the sidelink 1840. Receiver wireless device 1820 increments BFR counter if RSSI of reference signals of the sidelink 1840 is less than a BFR threshold); and
Starting a beam failure detection timer in response to the at least one reference signal of the set of sidelink beam failure detection reference signals having the receive signal strength below the threshold (Paragraph 0215, receiver wireless device may detect beam failure using the procedure described in paragraph 0223 [RSSI of reference signals being less than the BFR threshold] and start a first timer after detecting the beam failure).
Xu et al. do not disclose the following limitations found in Han et al.: periodically receiving a set of sidelink reference signals (Han et al., Paragraphs 0007-0010 and 0019-0022, periodical sidelink reference signals transmitted from a transmitting UE to a receiving UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu et al. with the teachings of Han et al. in order to monitor a radio link on a sidelink using periodical reference signals (Han et al., Abstract).
Regarding claim 2, Xu et al. disclose starting the beam failure detection timer in response to the at least one reference signal of the set of sidelink beam failure detection reference signals having the received signal strength below the threshold, wherein the beam failure detection timer has not started before the signal strength is below the threshold (Paragraph 0215, receiver wireless device may detect beam failure using the procedure described in paragraph 0223 [RSSI of reference signals being less than the BFR threshold] and start a first timer after detecting the beam failure).
Regarding claim 5, Xu et al. disclose the set of sidelink beam failure detection reference signals comprise a SL SSB reference signal (Paragraph 0224, reference signals may comprise CSI-RS, DMRS, and/or SSB of the sidelink 1840).
Regarding claim 6, Xu et al. disclose the set of sidelink beam failure detection reference signals comprise a SL CSI-RS (Paragraph 0224, reference signals may comprise CSI-RS, DMRS, and/or SSB of the sidelink 1840).
Regarding claim 9, Xu et al. disclose receiving, from the second sidelink UE or a base station, a configuration for the set of sidelink beam failure detection reference signals (Paragraph 0224, receiver wireless device 1820 may receive indication of reference signals from the base station 1830, comprising indication of an index of the reference signals of the sidelink 1840).
Regarding claim 10, Xu et al. disclose adjusting at least one receive beam for receiving the set of sidelink beam failure detection reference signals by selecting a different beam (Paragraphs 0215, 0217, beam selection from candidate beams after beam failure detection, the candidate beams being identified by a set of one or more reference signals (e.g., SSBs or CSI-RSs).
Regarding claim 11, Xu et al. disclose indicating the adjusting to the second sidelink UE (Figure 18 and paragraph 0239, BMI 1850 transmitted from device 1820 to device 1810 on sidelink 1840).
Regarding claim 12, Xu et al. disclose periodically transitioning to a transmitting role to transmit a second set of sidelink beam failure detection reference signals (Figure 18, BMI 1850 transmitted from receiver wireless device 1820 to transmitter wireless device 1810; Paragraph 0222, BMI 1850 triggers transmission of one or more reference signals from receiver wireless device 1820).
Regarding claim 14, Xu et al. disclose the first sidelink UE is a relay UE (Paragraph 0051, wireless device [Figure 18, wireless devices 1810, 1820] may comprise a relay node).
Regarding claim 15, Xu et al. disclose informing a base station of a beam failure (Figure 18 and paragraph 0224, indication of beam failure of sidelink 1840 (e.g., the BFRQ) may be sent by the wireless device 1820 to the base station 1830).
Regarding claim 16, Xu et al. disclose configuring receive beams for the set of sidelink beam failure detection reference signals based on PSCCH transmit beams and PSCCH receive beams (Paragraph 0214, transmitter wireless device transmits, using one or more transmission beams via the PSCCH of the sidelink, to receiver wireless device, and receiver wireless device receives, with one or more reception beams via the PSCCH of the sidelink; Paragraph 0223, PSCCH, reference signals).
Regarding claim 17, Xu et al. disclose a method wireless communication by a first sidelink UE (Figure 18, transmitter wireless device 1810 [first sidelink UE] on sidelink 1840), comprising:
Transmitting a set of sidelink BFD reference signals to a second sidelink UE (Figure 18 and paragraph 0223, receiver wireless device 1820 receives reference signals of sidelink 1840 [second sidelink UE] from transmitter wireless device 1810 [first sidelink UE], and receiver wireless device 1820 uses the reference signals to perform beam failure detection on the sidelink 1840), the set of sidelink BFD reference signals comprising at least one sidelink reference signal (Paragraph 0223, reference signals on the sidelink 1840); and
Configuring the second sidelink UE with at least one sidelink receive beam failure detection reference signal (Figure 18 and paragraph 0223, receiver wireless device 1820 receives reference signals of sidelink 1840 [second sidelink UE] from transmitter wireless device 1810 [first sidelink UE], and receiver wireless device 1820 uses the reference signals to perform beam failure detection on the sidelink 1840; Paragraph 0223, receiver wireless device 1820 performs beam failure detection by determining that channel quality of the sidelink 1840 is less than a BFR threshold, the threshold comprising RSSI of reference signals of the sidelink 1840. Receiver wireless device 1820 increments BFR counter if RSSI of reference signals of the sidelink 1840 is less than a BFR threshold).
Xu et al. do not disclose the following limitations found in Han et al.: periodically transmitting a set of sidelink reference signals (Han et al., Paragraphs 0007-0010 and 0019-0022, periodical sidelink reference signals transmitted from a transmitting UE to a receiving UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu et al. with the teachings of Han et al. in order to monitor a radio link on a sidelink using periodical reference signals (Han et al., Abstract).
Regarding claim 18, Xu et al. disclose configuring the second sidelink UE with a beam failure detection timer expiration value (Paragraph 0220, receiver wireless device 1820 receives third configuration parameters from transmitter wireless device; Paragraph 0221, the third configuration parameters may indicate the time window and the running period of the timer).
Regarding claim 19, Xu et al. disclose configured the second sidelink UE with a maximum beam failure detection counter value (Paragraph 0220, receiver wireless device 1820 receives third configuration parameters from transmitter wireless device; Paragraph 0221, the third configuration parameters may indicate the counter number/quantity threshold).
Regarding claim 20, Xu et al. disclose the set of sidelink beam failure detection reference signals comprise a SL SSB reference signal (Paragraph 0224, reference signals may comprise CSI-RS, DMRS, and/or SSB of the sidelink 1840).
Regarding claim 21, Xu et al. disclose the set of sidelink beam failure detection reference signals comprise a SL CSI-RS (Paragraph 0224, reference signals may comprise CSI-RS, DMRS, and/or SSB of the sidelink 1840).
Regarding claim 22, Xu et al. disclose receiving an indication, from the second sidelink UE, of a changed receive beam for the at least one sidelink receive beam failure detection reference signal (Paragraphs 0215, 0217, beam selection from candidate beams after beam failure detection, the candidate beams being identified by a set of one or more reference signals (e.g., SSBs or CSI-RSs); Figure 18, BMI 1850 transmitted from receiver wireless device 1820 to transmitter wireless device 1810); and updating a transmit beam for the at least one sidelink transmit beam failure detection reference signal (Paragraph 0222, BMI 1850 triggers transmission of one or more reference signals from receiver wireless device 1820).
Regarding claim 23, Xu et al. disclose the first sidelink UE is a relayed UE (Paragraph 0051, wireless device [Figure 18, wireless devices 1810, 1820] may comprise a relay node).
Regarding claim 24, Xu et al. disclose configuring the at least one sidelink transmit beam failure detection reference signal based on at least one PSCCH transmit beam and at least one PSCCH receive beam (Paragraph 0214, transmitter wireless device transmits, using one or more transmission beams via the PSCCH of the sidelink, to receiver wireless device, and receiver wireless device receives, with one or more reception beams via the PSCCH of the sidelink; Paragraph 0223, PSCCH, reference signals).
Regarding claim 25, Xu et al. disclose periodically transitioning to a receiving role to monitor for a second set of sidelink beam failure detection reference signals (Figure 18, BMI 1850 transmitted from receiver wireless device 1820 to transmitter wireless device 1810; Paragraph 0222, BMI 1850 triggers transmission of one or more reference signals from receiver wireless device 1820 to transmitter wireless device 1810).

Claim(s) 3, 4, 7, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Han et al. as applied to claims 1 and 12 above, and further in view of Babaei et al. (US 2021/0194756).
Regarding claim 3, Xu et al. in view of Han et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Babaei et al.: resetting the beam failure detection counter by setting the beam failure detection counter to zero, in response to the beam failure detection timer expiring without declaring beam failure (Babaei et al., Paragraphs 0428 and 442, reset counter in response to beam failure detection timer expiring. Wireless device does not receive a beam failure instance indication while the first timer is running and the timer expires and the counter value may be reset to zero); and resetting the beam failure detection timer by stopping the timer and setting the timer to zero, in response to the beam failure detection timer expiring without declaring beam failure (Babaei et al., Paragraphs 0428 and 442, Timer expiring. Wireless device does not receive a beam failure instance indication while the first timer is running and the timer expires; Paragraph 0377, start or restart the beamFailureDetectionTimer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Xu et al. in view of Han et al. with the teachings of Babaei et al. in order to further detect beam failure (Babaei et al., Paragraphs 0428, 0442).
Regarding claim 4, Babaei et al. disclose declaring beam failure in response to beam failure detection reaching a maximum value before the beam failure detection timer expires and starting a beam failure recovery process in response to declaring beam failure (Paragraphs 0419, 0425, counter indicates maximum number of beam failure instances before starting beam failure recovery procedure; Paragraph 0428, maximum number of beam failure instance indications before timer expires; Paragraph 0450, declare beam failure when a number of beam failure instance indications reaches a configured threshold before the timer expires).
Regarding claim 7, Xu et al. in view of Han et al. in view of Babaei et al. disclose receiving, from the second sidelink UE or a base station, information conveying a beam failure detection timer expiration value (Xu et al., Paragraph 0220, receiver wireless device 1820 receives third configuration parameters from transmitter wireless device; Paragraph 0221, the third configuration parameters may indicate the time window and the running period of the timer; Babaei et al., Paragraph 0374, beamFailureDetectionTimer configured by the network and reset by the UE; Paragraphs 0445-0446, configuration parameters comprising timer values received by the wireless device).
Regarding claim 8, Xu et al. in view of Han et al. in view of Babaei et al. disclose receiving, from the second sidelink UE or a base station, information conveying a beam failure detection counter value (Xu et al., Paragraph 0220, receiver wireless device 1820 receives third configuration parameters from transmitter wireless device; Paragraph 0221, the third configuration parameters may indicate the counter number/quantity threshold; Babaei et al., Paragraphs 0419, 0425, 0429, 0445-0446, configuration parameters comprising counter values received by the wireless device).
Regarding claim 13, Xu et al. in view of Han et al. disclose the claimed invention as well as sidelink beam failure detection reference signals (Xu et al., Paragraph 0223) above but do not specifically disclose the following limitations found in Babaei et al.: declaring a beam failure before the beam failure detection counter reaches a maximum value (Babaei et al., Paragraphs 0419, 0425, counter indicates maximum number of beam failure instances before starting beam failure recovery procedure; Paragraph 0428, maximum number of beam failure instance indications before timer expires; Paragraph 0450, declare beam failure when a number of beam failure instance indications reaches a configured threshold before the timer expires), prior to transmitting the second set of reference signals (Babaei et al., Paragraph 0450, declare beam failure based on downlink first reference signals, perform recovery procedures, release existing connection and start new connection, and monitoring based on second reference signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Xu et al. in view of Han et al. with the teachings of Babaei et al. in order to further detect beam failure (Babaei et al., Paragraphs 0428, 0442).

Conclusion
35.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 2021/0351834) disclose BFD using BFD RSs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

August 22, 2022